DETAILED ACTION
This communication is responsive to the response filed 01/01/2022.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Symons et al. (U. S. Pat. App. Pub. – 2004/0037437).
	Regarding claim 1, Symons et al. disclose an acoustic sensor assembly that produces an electrical signal (30) representative of an acoustic signal (by 4-5), the acoustic sensor assembly comprising: a housing (3) having a sound port (inherently) and an external-device interface (30); an acoustic transduction element (4-5) disposed in the housing and acoustically coupled to the sound port; a heat source (17-18, 46) energizable to cause air pressure variations within the housing; an electrical circuit (46) disposed in the housing and electrically coupled to the acoustic transduction element and to contacts on the external-device interface, the electrical circuit configured to energize the heat source and determine a non-acoustic condition or change therein based on the air pressure variation detected by the acoustic transduction element (Fig. 7 and 11-12) as claimed.
	Regarding claim 2, Symons et al. further disclose the acoustic sensor assembly, wherein the electrical circuit is configured to determine the non-acoustic condition or change therein based on an amplitude of the air pressure variation (Fig. 7 and 11-12) as claimed.
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant’s arguments dated 01/01/2022 have been fully considered, but they are not deemed to be persuasive.
The cited reference (U. S. Pat. App. Pub. – 2004/0037437) does clearly show an acoustic sensor assembly that produces an electrical signal (30) representative of an acoustic signal (by 4-5), the acoustic sensor assembly comprising: a housing (3) having a sound port ([0110-0112], Figs. 2-3 inherently) and an external-device interface (30 output to); an acoustic transduction element (4-5) disposed in the housing and acoustically coupled to the sound port; a heat source (17-18, 46) energizable to cause air pressure variations within the housing; an electrical circuit (46) disposed in the housing and electrically coupled to the acoustic transduction element and to contacts on the external-device interface, the electrical circuit configured to energize the heat source and determine (by 200) a non-acoustic condition or change therein based on the air pressure variation detected by the acoustic transduction element (Fig. 7 and 11-12) as claimed.
Conclusion
The prior art of U.S. Patent made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651